UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 19, 2010 Structured Products Corp. on behalf of CorTS Trust II for Verizon Global Funding Notes (Exact name of registrant as specified in its charter) Delaware 001-31952 13-3692801 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) 388 Greenwich Street New York, New York (212) 816-7496 (Address of principal executive offices) (Zip Code) (Registrant's telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) 1 Section 8 - Other Events Item 8.01 Other Events. This current report on Form 8-K relates to a distribution made to holders of the Certificates issued by the CorTS Trust II for Verizon Global Funding Notes. Structured Products Corp., the registrant hereunder, acts as depositor of the CorTS Trust II for Verizon Global Funding Notes (the "Trust"). The sole assets of the Trust are $60,000,000 7.75% Notes due December 1, 2030 (the "Term Assets") issued by Verizon Global Funding Corp.Pursuant to the trust agreement governing the Trust, the Trust has issued 2,400,000 Corporate–Backed Trust Certificates (the "Certificates") representing $60,000,000 aggregate certificate principal balance of Notes.Pursuant to the trust agreement governing the Trust and the Warrant Agent Agreement, the Trust has issued 60,000 Warrants (the "Call Warrants").U.S. Bank National Association, in its capacity as Warrant Agent, has received a notice from the holder of the Call Warrants of its intent to exercise 35,000 of the Call Warrants to purchase $35,000,000 of the Term Assets on August 31, 2010.The exercise of the Call Warrants is conditional upon receipt by the Trustee of the Warrant Exercise Purchase Price by 11:00 a.m. (New York City time) with respect to such exercise on the Exercise Date. As a result, if the Trustee receives the Warrant Exercise Purchase Price, (i) the Class A Certificates will be partially redeemed on August 31, 2010 (the "Redemption Date") at a price of $25 per Class A Certificate plus accrued interest of $0.382813 per Class A Certificate to the Redemption Date and (ii) the Class B2 Certificates will be partially redeemed on the Redemption Date after payment of the Warrant Class B2 Purchase Price of $187.134728 per Class B Certificate plus accrued and unpaid interest of $4.062500 per Class B2 Certificate to the Redemption Date.If the Certificates are redeemed, no interest will accrue on such Certificates after the Redemption Date.If the Trustee does not receive the Warrant Exercise Purchase Price, then (i) no Certificates issued by the Trust will be redeemed and they will continue to accrue distributions as if no exercise notice had been given and (ii) the Call Warrant Holder may elect to deliver a conditional notice of exercise in the future.Any capitalized terms used herein and not otherwise defined have the definition given to them in the documents pursuant to which the Trust is governed. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. By:/s/ Stanley Louie Name:Stanley Louie Title:Vice President, Finance Officer August 19, 2010 3
